UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2102


RYAN ANDERSON,

                    Plaintiff - Appellant,

             v.

PFIZER INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, District Judge. (3:20-cv-00629-JAG)


Submitted: August 9, 2021                                    Decided: September 3, 2021


Before FLOYD, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ryan Anderson, Appellant Pro Se. Adam Benjamin Pratt, KAUFMAN & CANOLES, PC,
Williamsburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ryan Anderson appeals the district court’s order granting the Defendant’s motion

to dismiss his civil action under Fed. R. Civ. P. 12(b)(6). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See Anderson v. Pfizer Inc., No. 3:20-cv-00629-JAG (E.D. Va. Sept. 16, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2